CROWN AUTO HOLDINGS 2 SALT LAKE CITY, UTAH, USA 84-4181 Via EDGAR April 28, 2011 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn:Lilyanna L. Peyser, Staff Attorney Re:Crown Auto Holdings, Inc. Registration Statement on Form S-1 Filed January 10, 2011 File No.: 333-171624 Dear Ms. Peyser: In connection with the Company’s response to the United States Securities and Exchange Commission’s (the “Commission”) comments in a letter dated February 8, 2011 by Lilyanna L. Peyser, Staff Attorney of the Commission’s Division of Corporate Finance, this correspondence shall serve as acknowledgment by the Company of the following: · The company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Crown Auto Holdings /s/Jim Katsanevas By: Jim Katsanevas Chief Executive Officer
